           Case 3:14-cv-03264-JD Document 2714-6 Filed 09/08/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION

11   IN RE CAPACITORS ANTITRUST LITIGATION                    Master File No 3:17-md-02801-JD
12   THIS DOCUMENT RELATES TO:                                Civil Action No. 3:14-cv-03264-JD
13   THE DIRECT PURCHASER CLASS ACTION                        [PROPOSED] FINAL JUDGMENT OF
14                                                            DISMISSAL WITH PREJUDICE AS TO
                                                              DEFENDANTS HOLY STONE
15                                                            ENTERPRISE CO., LTD.; MILESTONE
                                                              GLOBAL TECHNOLOGY INC. (D/B/A
16                                                            HOLYSTONE INTERNATIONAL); AND
                                                              VISHAY POLYTECH CO., LTD.
17

18

19          This matter has come before the Court to determine whether there is any cause why this Court
20   should not approve the settlement between Plaintiffs Chip-Tech, Ltd.; Dependable Component Supply
21   Corp.; eIQ Energy, Inc.; and Walker Component Group, Inc. (together, the “Direct Purchaser
22   Plaintiffs” or “Plaintiffs“), individually and on behalf the Direct Purchaser Class (the “Class”), on the
23   one hand, and Holy Stone Enterprise Co., Ltd.; Milestone Global Technology, Inc. (d/b/a HolyStone
24   International); and Vishay Polytech Co., Ltd., formerly known as Holy Stone Polytech Co., Ltd.
25   (collectively, “Holy Stone”), on the other, set forth in the Settlement Agreement dated February 26,
26   2020 (the “Settlement Agreement”). The Court, after carefully considering all papers filed and
27   proceedings held herein and otherwise being fully informed in the premises, has determined (1) that
28   the settlement should be approved, and (2) that there is no just reason for delay of the entry of this
30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      1
31     [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO HOLY STONE
                                       DEFENDANTS
           Case 3:14-cv-03264-JD Document 2714-6 Filed 09/08/20 Page 2 of 5



 1   Final Judgment approving the Settlement Agreement. Accordingly, the Court directs entry of

 2   Judgment, which shall constitute a final adjudication of this case on the merits as to Holy Stone in

 3   accordance with the terms of the Settlement Agreement.

 4          Good cause appearing therefore:

 5          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 6          1.      The Court has jurisdiction over the subject matter of the Action and over all parties to

 7   the Settlement Agreement, including all members of the Class.

 8          2.      The Court incorporates in this Final Judgment the definitions of terms set forth in the

 9   Settlement Agreement, MDL ECF No. 1300-2, Ex. D, as though they were fully set forth in this Final
10   Judgment, except that the Court incorporates the definition of “Class” as defined in its preliminary

11   approval order. MDL ECF No. 1340. As set forth in that order, the Class means:

12
                    All persons (including individuals, companies, or other entities) that
13                  purchased Capacitors (including through controlled subsidiaries, agents,
                    affiliates, or joint ventures) directly from any of the Defendants, their
14                  subsidiaries, agents, affiliates, or joint ventures from January 1, 2002 to
                    December 31, 2013 (the “Class Period”), and such persons are: (a) inside
15                  the United States and were billed or invoiced for capacitors by one or more
                    Defendants during the Class Period (i.e., where capacitors were “billed to”
16                  persons within the United States); or (b) outside the United States and were
                    billed or invoiced for capacitors by one or more Defendants during the
17                  Class Period, where such capacitors were imported into the United States
                    by one or more Defendants (i.e., where the capacitors were “billed to”
18                  persons outside the United States but “shipped to” persons within the
                    United States).
19
                    Excluded from the Class are: (1) Defendants (and their subsidiaries,
20                  agents, and affiliates); (2) shareholders holding more than 10% equity
                    interest in Defendants; (3) each member of the Class that timely requests
21                  exclusion by “opting out”; (4) governmental entities; and (5) the judges
                    and chambers staff in this case, including their immediate families.
22

23          3.      The Court finally approves and confirms the settlement set forth in the Settlement

24   Agreement and finds that said settlement is, in all respects, fair, reasonable and adequate to the Class

25   pursuant to Rule 23 of the Federal Rules of Civil Procedure.

26          4.      The persons/entities identified in the “Summary of Entities Requesting Exclusion from

27   Settlement with Holy Stone,” attached as Exhibit A, have validly requested exclusion from the

28   Settlement Class and, therefore, are excluded. Such persons and entities, and only such persons and

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      2
31     [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO HOLY STONE
                                       DEFENDANTS
           Case 3:14-cv-03264-JD Document 2714-6 Filed 09/08/20 Page 3 of 5



 1   entities, are not included in or bound by this Final Judgment to the extent they have requested

 2   exclusion from the settlement relating to Holy Stone. Such persons and entities shall not receive any

 3   of the proceeds obtained through the Settlement Agreement to the extent they have requested

 4   exclusion from the settlement relating to Holy Stone.

 5          5.      This action is dismissed with prejudice as against Holy Stone, each side to bear its own

 6   costs and attorneys’ fees except as provided by the Settlement Agreement and the Court’s orders.

 7          6.      All persons and entities who are Releasors are hereby barred and enjoined from

 8   commencing, prosecuting or continuing, either directly or indirectly, against the Releasees, in this or

 9   any other jurisdiction, any and all claims, causes of action or lawsuits, which they had, have, or in the
10   future may have, arising out of or related to any of the Released Claims as defined in the Settlement

11   Agreement. MDL ECF No. 1300-2, Ex. D.

12          7.      The Releasors hereby and forever release and discharge the Releasees with respect to

13   the Released Claims as defined in the Settlement Agreement. MDL ECF No. 1300-2, Ex. D.

14          8.      Without affecting the finality of the Court’s judgment in any way, the Court retains

15   continuing and exclusive jurisdiction over the settlement and the Settlement Agreement, including all

16   future proceedings concerning the administration, interpretation, consummation, and enforcement of

17   the Settlement Agreement.

18          9.      This document constitutes a final judgment and separate document for purposes of

19   Federal Rule of Civil Procedure 58(a).

20          10.     The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

21   Procedure, that there is no just reason for delay in the entry of this Judgment, as a Final Judgment, as

22   to the Plaintiffs, the Class, and Holy Stone in accordance with the terms of the Settlement Agreement.

23   Accordingly, the Court directs the Clerk to enter Judgment forthwith.

24   IT IS SO ORDERED.

25   Dated: __________________

26

27                                                        HON. JAMES DONATO
                                                          United States District Judge
28

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      3
31     [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO HOLY STONE
                                       DEFENDANTS
Case 3:14-cv-03264-JD Document 2714-6 Filed 09/08/20 Page 4 of 5




  EXHIBIT A
     Case 3:14-cv-03264-JD Document 2714-6 Filed 09/08/20 Page 5 of 5



      Summary of Entities Requesting Exclusion from Settlement with Holy Stone


                              Entity/Affiliate with Record of
   Requesting Entity                                                  Location
                                      Transactions

Blackberry Ltd.           Blackberry Corporation                Pleasanton, CA
                          Dell Computer Corporation             Round Rock, TX
Dell Technologies, Inc.   EMC Corporation                       Hopkinton, MA
                          Wyse Technology                       Round Rock, TX
                          Microsoft Mobile                      Redmond, WA
Microsoft Mobile/Nokia    Nokia                                 Naperville, IL
                          Nokia                                 San Diego, CA
                          Electronic Assembly Corporation       Neenah, WI
                          Plexus Corporation                    Neenah, WI
Plexus Corp. /            Plexus                                Nampa, ID
Electronic Assembly       Plexus Corp                           Appleton, WI
Corp.                     Plexus Corp                           Neenah, WI
                          Plexus Services Corp - N              Neenah, WI
                          Plexus Int Sales & Logistics          Neenah, WI
